DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4 and 8-14 and 16 have been amended. The following claims 1-19 have been examined and are pending.	
Examiner Comments
Claims 18-19 is directed towards a program logic and has been analyzed for 35 USC 101. The claim comprises processing, checking and performing functions executed by a computer program. Therefore, the processing program logic, memory access checking program logic, and exception control program logic are statutory. No 35 USC 101 deemed necessary since specification states: “...computer program may comprise processing program logic, memory access checking program logic and exception control program logic, which corresponds in functionality to the processing circuitry, memory access checking circuitry and exception control circuitry discussed above... The functionality of the hardware architecture discussed above may be emulated by providing program logic, such as sets of instructions or data structures, which enables a generic host computer to execute code intended for execution on an apparatus with the exception handling support discussed above.”  (para 0055).


	
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art, as recited, Grocutt 20140075581 A1, Grocutt 20130205125 A1, and Watt WO2004046916, was submitted in 02/08/2021; as well as Henry 20090293129 A1 and Alexander 20130339629 A1, are also generally directed to teaches an apparatus comprising: [Grocutt 20140075581 A1, ¶0010] processing circuitry to perform data processing in one of a plurality of security domains including at least a secure domain and a less secure domain  [Grocutt 20140075581 A1, ¶0011: "...said processing circuitry having a plurality of domains of operation having different_secure_ levels, comprising a secure domain and a further different secure domain, wherein when operating in said secure domain said processing circuitry has access to at least some data that is not accessible in said further different secure domain..." ; the ‘different secure domain’ of D1 corresponds to the ‘less secure domain' of the present invention], and within a given security domain, to perform data processing in one of a plurality of modes, including a handler mode for exception processing and a thread mode for background processing; [Grocutt 20140075581 A1, Fig. 9; ¶0003: “One way of keeping data and code secure is provided by ARM® of Cambridge UK, with their TrustZone® architecture where there are secure and non-secure states and an exception instruction is used to transition between the states, the exception handler protecting the security of the secure side.”] memory access checking circuitry to check whether a memory access is allowed depending on a current security domain of the processing circuitry; [Grocutt 20140075581 A1, Fig. 4 and ¶0101: "...once the comparators have determined which region of memory the access is directed to, the attribute check blocks 45 will use the attributes for that region stored in the configuration registers 43 to determine whether or not the access is allowed."; the ‘memory protection unit' of D1 corresponds to the ‘memory access checking circuitry’ of the present invention] and exception control circuitry responsive to an exception condition to perform one of a plurality of exception entry transitions selected based on a current mode and the current security domain of the processing circuitry [Grocutt 20140075581 A1, Fig. 9; ¶0003: “One way of keeping data and code secure is provided by ARM® of Cambridge UK, with their TrustZone® architecture where there are secure and non-secure states and an exception instruction is used to transition between the states, the exception handler protecting the security of the secure side.”]. 
However, none of Grocutt, Grocutt, Watt, Henry and Alexander teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 17-18.  For example, none of the cited prior art teaches or suggest exception control circuitry responsive to an exception condition to perform one of a plurality of exception entry transitions selected based on a current mode and the current security domain of the processing circuitry, and a security domain associated with the exception condition, the plurality of exception entry transitions including at least one secure thread mode to secure handler mode exception entry transition; in which: the exception control circuitry is responsive to an exception return condition to perform one of a plurality of exception return transitions selected based on the mode and security domain associated with the exception return condition; in response to the at least one secure thread mode to secure handler mode exception entry transition the exception control circuitry is configured to set a transition disable indicator; and for at least one type of exception return transition to processing in the secure domain and the thread mode when the transition disable indicator is set, the exception control circuitry is configured to trigger signalling of a fault, in view of other limitations of claims 1 and 17-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Henry et al (20090293129 A1) teaches an apparatus providing for a secure execution environment including a microprocessor and a secure non-volatile memory. The microprocessor is configured to execute non-secure application programs and a secure application program, where the non-secure application programs are accessed from a system memory via a system bus. The microprocessor has secure execution mode logic that is configured to detect execution of a secure execution mode return event, and that is configured to terminate a secure execution mode within the microprocessor, where the secure execution mode exclusively supports execution of the secure application program. The secure non-volatile memory is coupled to the microprocessor via a private bus and is configured to store the secure 
Grocutt (20140075581 A1) teaches a data processing apparatus including processing circuitry having a secure domain and a further different secure domain and a data store for storing data and instructions. The data store includes a plurality of regions each corresponding to a domain, and at least one secure region for storing sensitive data accessible by the data processing circuitry operating in the secure domain and not accessible by the data processing circuitry operating in the further different secure domain and a less secure region for storing less sensitive data. The processing circuitry is configured to verify that a region of the data store storing the program instruction corresponds to a current domain of operation of the processing circuitry and, if not, to verify whether the program instruction includes a guard instruction and, if so, to switch to the domain corresponding to the region of the data store storing the program instruction. (¶¶0172, 0179, 0187, 0190, 0193, 0195, 0198, and 0205).
Grocutt (20130205125 A1) teaches a processing circuitry can operate in a secure domain and a less secure domain. In response to an initial exception from background processing performed by the processing circuitry, state saving of data from a first subset of registers is performed by exception 
Watt (WO2004046916) teaches an a apparatus for processing data, said apparatus comprising: a processor operable in a plurality modes and either a secure domain or a non-secure domain including: at least one secure mode being a mode in said secure domain; and at least one non-secure mode being a mode in said non-secure domain; wherein when said processor is executing a program in a secure mode said program has access to secure data which is not accessible when said processor is operating in a non-secure mode; said processor is responsive to one or more exception conditions for triggering exception processing using an exception handler, said processor being operable to select said exception handler from among a plurality of possible exception handlers in dependence upon whether said processor is 
Conclusion                                                                                                                                                                                                 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Sakinah White Taylor/Examiner, Art Unit 2497